          Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MYRON MOSKOWITZ                    :
22 Aster Way                       :
Newtown, PA 18940                  :
                                   :
               Plaintiff,          :
                                   :                            CIVIL ACTION
       v.                          :
                                   :                            DOCKET NO.:
NESHAMINY SCHOOL DISTRICT          :
2250 Langhorne-Yardley Road        :
Langhorne, PA 19047                :                            JURY TRIAL DEMANDED
       and                         :
EDUCATIONAL STAFFING SOLUTIONS:
d/b/a ESS                          :
800 Kings Highway North, Suite 405 :
Cherry Hill, NJ 08034              :
       and                         :
HR SERVICE GROUP, LLC              :
3905 National Drive, Suite 400     :
Burtonsville, MD 20866             :
                                   :
               Defendants.         :
                                   :

                                       CIVIL ACTION COMPLAINT

         Myron Moskowitz (hereinafter referred to as “Plaintiff,” unless indicated otherwise), by

and through his undersigned counsel, hereby avers as follows:

                                               INTRODUCTION

         1.       This action has been initiated by Plaintiff against the Neshaminy School District,

Educational Staffing Solutions d/b/a ESS, and HR Service Group, LLC (hereinafter collectively

referred to as “Defendants”) for violations of the Americans with Disabilities Act, as amended

(“ADA” - 42 USC §§ 12101 et. seq.) and the Pennsylvania Human Relations Act (“PHRA”).1



1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. He is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file his lawsuit in advance of same
          Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 2 of 13




Plaintiff asserts, inter alia, that he was discriminated against and unlawfully terminated by

Defendants. As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages as

set forth herein.

                                     JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state-

law claims because they arise out of the same common nucleus of operative facts as Plaintiff's

federal claims asserted herein.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction in order to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in Int’l Shoe Co. v.

Washington, 326 U.S. 310 (1945), and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

        5.       Plaintiff is proceeding herein (in part) under the ADA after properly exhausting all

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (90) days of receiving a notice of dismissal and/or right to sue letter from the EEOC.




because of the date of issuance of his federal right-to-sue-letter under the ADA. Plaintiff’s PHRA claims however
will mirror identically his federal claims under the ADA.

                                                       2
           Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 3 of 13




                                             PARTIES

        6.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.     Plaintiff is an adult individual, with an address as set forth in the caption.

        8.     The Neshaminy School District (hereinafter “Defendant NSD”) is a public-school

district that serves students from kindergarten through twelfth grade from Middletown Township,

Langhorne, Langhorne Manor, Penndel, Hulmeville, and Lower Southampton Township in Bucks

County, Pennsylvania, with an address as set forth in the above caption.

        9.     Educational Staffing Solutions d/b/a ESS (hereinafter “Defendant ESS”) is a

staffing company that places qualified staff in daily, long-term, and permanent K-12 school district

positions including substitute teachers, paraprofessionals, and other school support staff, with a

location at the above-captioned address.

        10.    Upon information and belief, HR Service Group, LLC (hereinafter “Defendant

HRSG”) is the benefits, payroll, and Human Resources company for Defendant ESS and is listed

as Plaintiff’s employer on his paystubs and W-2 forms, with an address as set forth in the above-

caption.

        11.    Plaintiff was placed by Defendant ESS to work within Defendant NSD and

although Plaintiff was hired and paid through Defendant ESS, by Defendant HRSG, Plaintiff was

treated in all functional respects like an employee while working within Defendant NSD.

Defendant NSD’s management had the ability to manage Plaintiff, discipline Plaintiff, give

directive to Plaintiff, and make decisions regarding Plaintiff’s employment.            Plaintiff was

permitted to address his work concerns with Defendant NSD’s management and was obligated to




                                                  3
         Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 4 of 13




follow the policies of Defendant NSD. Thus, for the foregoing reasons, Defendants may be treated

as a single and/or joint employer for purposes of the instant action.

        12.    At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.

                                  FACTUAL BACKGROUND

        13.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        14.    Plaintiff was hired by Defendant ESS in or about August of 2018 and placed to

work within Defendant NSD in or about October of 2018.

        15.    Specifically, Plaintiff was employed physically as an instructional aide within

Neshaminy High School, located at 2001 Old Lincoln Highway, Langhorne, Pennsylvania.

        16.    Throughout Plaintiff’s tenure with Defendants, he was a hard-working employee

who performed his job well.

        17.    Plaintiff has and continues to suffer from various disabilities, including but not

limited to diabetes (including neuropathy), hypertension, heart conditions, Chronic Obstructive

Pulmonary Disease (“COPD”) (and other complications), which resulted in mobility issues and

difficulty catching his breath.

        18.    As a result of Plaintiff’s aforesaid health conditions, Plaintiff was limited in his

ability (at times) to perform some daily life activities, such as walking, catching his breath on

occasions, and working (among other daily life activities).

        19.    Despite his aforementioned health conditions and limitations, Plaintiff was still able

to perform the essential duties of his job well with Defendants; however, Plaintiff did require



                                                 4
         Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 5 of 13




reasonable medical accommodations at times, including but not limited to the ability to take

intermittent time off for doctor’s/hospital visits when he had a flare-up of his aforesaid serious

health conditions.

       20.     For example, during the first half of the 2019/2020 school year, in or about October

of 2019, Plaintiff had 1-2 episodes at work where he felt very light-headed and was seen by medical

personnel to make sure that he was alright. On those two occasions, Plaintiff either took the rest

of the day off and, on at least one occasion, the following day off.

       21.     Notwithstanding the two medical episodes that Plaintiff experienced in or about

October of 2019, he was still able to perform the essential duties of his job well and continued to

do so without any serious flare-ups of his aforesaid health conditions for several months.

       22.     Thereafter, on or about January 8, 2020, Plaintiff was not feeling well while

working and told the teacher he was assisting that he needed to go home; however, as Plaintiff

began to walk down the stairs, he collapsed.

       23.     Immediately after Plaintiff collapsed at work on or about January 8, 2020, it was

suggested that Plaintiff have the school nurse examine him. As a result, Plaintiff was helped into

a wheel chair and taken to the school nurse.

       24.     After Plaintiff’s aforesaid examination by the school nurse, he was transported by

ambulance to the hospital, where he was admitted for two days for medical issues related to his

aforesaid health conditions.

       25.     At all times relevant hereto, Defendants’ management was aware of his medical

conditions, aforesaid hospitalization on or about January 8, 2020, and need for a brief medical

leave for same (a reasonable accommodation under the ADA).




                                                 5
         Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 6 of 13




       26.     After Plaintiff’s hospitalization on or about January 8, 2020, and before he could

return to work, Plaintiff was informed by Defendant ESS that Defendant NSD did not want him

back because “the issues [Plaintiff’s medical flare-ups and resulting limited time off] happened

more than once this school year.”

       27.     Plaintiff was therefore removed from his assignment by Defendant NSD for reasons

directly related to his aforesaid disabilities and/or need for accommodations (i.e. the ability to take

intermittent time off when he had a flare up of his aforesaid health conditions).

       28.     Prior to Plaintiff’s abrupt termination, Defendants failed to accommodate Plaintiff

by (1) failing to engage in the interactive process as required under the ADA and (2) failing to

keep Plaintiff’s job open during his very brief medical leave of absence.

       29.     After Plaintiff was terminated from his assignment with Defendant NSD, he was

informed by Defendant ESS that they would look into finding him an alternative placement;

however, it has been several months since Defendants removed Plaintiff from his assignment with

Defendant NSD, and he has still not been given any work.

       30.     Plaintiff believes and therefore avers that he was actually terminated from his

assignment with Defendant NSD because of (1) his known and/or perceived disabilities; (2) his

record of impairment; (3) in retaliation for needing requested accommodations; and (4) Defendant

NSD’s failure to properly accommodate him.

       31.     Plaintiff also believes and therefore avers that he was effectively/constructively

terminated and/or not assigned or placed in any other comparable or realistic jobs/assignments

from Defendant ESS/Defendant HRSG because of (1) his known and/or perceived disabilities; (2)

his record of impairment; (3) in retaliation for needing requested accommodations; and (4)

Defendant ESS/Defendant HRSG’s failure to accommodate his disabilities.



                                                  6
               Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 7 of 13




                                                COUNT I
                 Violations of the Americans with Disabilities Act, as Amended (“ADA”)
([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; and [3] Failure to Accommodate)
                                        -Against Defendant NSD-

              32.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

      full.

              33.    Plaintiff suffered from qualifying health conditions under the ADA which affected

      his ability (at times) to perform some daily life activities including, but not limited to walking,

      catching his breath on some occasions, and working (among other daily life activities).

              34.    Plaintiff kept Defendant NSD’s management informed of his serious health

      conditions and need for medical treatment throughout his tenure with Defendant NSD.

              35.    Despite Plaintiff’s aforementioned health conditions and limitations, he was still

      able to perform the duties of his job well with Defendant NSD; however, Plaintiff did require

      reasonable medical accommodations at times.

              36.    Plaintiff requested reasonable accommodations from Defendant NSD, including

      but not limited to the ability to take intermittent time off for doctor’s/hospital visits when he had

      a flare-up of his aforesaid serious health conditions.

              37.    Plaintiff was terminated from Defendant NSD mere days after requesting and/or

      while utilizing reasonable medical accommodations.

              38.    Upon Plaintiff’s information and belief, Defendant NSD failed to accommodate

      Plaintiff by (1) failing to engage in the interactive process as required under the ADA and (2)

      failing to keep Plaintiff’s job open during his very brief medical leave of absence.

              39.    Plaintiff believes and therefore avers that he was terminated by Defendant NSD

      due to (1) his known and/or perceived disabilities; (2) his record of impairment; (3) his requested

      accommodations; and/or (4) Defendant’s failure to properly accommodate Plaintiff’s disabilities.

                                                        7
                Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 8 of 13




               40.    These actions as aforesaid constitute violations of the ADA.

                                                 COUNT II
                  Violations of the Americans with Disabilities Act, as Amended (“ADA”)
([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; and [3] Failure to Accommodate)
                              -Against Defendant ESS and Defendant HRSG-

               41.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

       full.

               42.    Plaintiff suffered from qualifying health conditions under the ADA which affected

       his ability (at times) to perform some daily life activities including, but not limited to walking,

       catching his breath on some occasions, and working (among other daily life activities).

               43.    Plaintiff kept Defendant ESS/Defendant HRSG’s management informed of his

       serious health conditions and need for medical treatment throughout his tenure with Defendants.

               44.    Despite Plaintiff’s aforementioned health conditions and limitations, he was still

       able to perform the duties of his job well with Defendant ESS/Defendant HRSG; however, Plaintiff

       did require reasonable medical accommodations at times.

               45.    Plaintiff requested reasonable accommodations from Defendant ESS/Defendant

       HRSG, including but not limited to the ability to take intermittent time off for doctor’s/hospital

       visits when he had a flare-up of his aforesaid serious health conditions.

               46.    Plaintiff was effectively/constructively terminated from Defendant ESS/Defendant

       HRSG mere days after requesting and/or while utilizing reasonable medical accommodations.

               47.    Upon Plaintiff’s information and belief, Defendant ESS/Defendant HRSG failed to

       accommodate Plaintiff by (1) failing to engage in the interactive process as required under the

       ADA and (2) failing to keep Plaintiff’s job open during his very brief medical leave of absence.

               48.    Plaintiff also believes and therefore avers that he was effectively/constructively

       terminated and/or not assigned or placed in any other comparable or realistic jobs/assignments

                                                        8
           Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 9 of 13




from Defendant ESS/Defendant HRSG because of (1) his known and/or perceived disabilities; (2)

his record of impairment; (3) in retaliation for needing requested accommodations; and (4)

Defendant ESS/Defendant HRSG’s failure to accommodate his disabilities.

          49.    These actions as aforesaid constitute violations of the ADA.

          WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

          A.     Defendants are to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

          B.     Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

          C.     Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers

from engaging in such misconduct in the future;

          D.     Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

          E.     Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

          F.     Plaintiff is to be awarded any and all statutory enhancements available as a matter

of law.




                                                   9
        Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 10 of 13




       G.      Plaintiff demands trial by jury on all issues so triable consistent with Fed. R. Civ.

P. 38(a)(1).

                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                             By:     _______________________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Rd.
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: October 9, 2020




                                                10
                      Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 11 of 13




                             ==========jóêçå=jçëâçïáíò

========================================kÉëÜ~ãáåó=pÅÜççä=aáëíêáÅíI=Éí=~äK




                      NMLVLOMOM
                           Case 2:20-cv-05016-GEKP
                                               UNITED Document   1 Filed
                                                      STATES DISTRICT    10/09/20 Page 12 of 13
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       OO=^ëíÉê=t~óI=kÉïíçïåI=m^=NUVQM
Address of Plaintiff: ______________________________________________________________________________________________

Address of Defendant: OORM=i~åÖÜçêåÉJv~êÇäÉó=oÇI=i~åÖÜçêåÉI=m^=NVMQTX=UMM=háåÖë=eïó=kI=píÉ=QMRI=`ÜÉêêó=eáääI=kg=MUMPQX=PVMR=k~íáçå~ä=aêI=píÉ=QMMI=_ìêíçåëîáääÉI=
                       ____________________________________________________________________________________________
                              ja=OMUSS
                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           NMLVLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           NMLVLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                  Case 2:20-cv-05016-GEKP Document 1 Filed 10/09/20 Page 13 of 13
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
    jlphltfqwI=jvolk                                                                                        kbpe^jfkv=p`elli=afpqof`qI=bq=^iK

    (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                  County of Residence of First Listed Defendant                 _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      u❒   445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            ^a^=EQOrp`NONMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=^a^=~åÇ=m^=eìã~å=oÉä~íáçåë=^ÅíK
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            NMLVLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
